Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement made as of this 8th day of April 2009 by and between
Unica Corporation (“Unica” or “Company”) and Eric Schnadig (“Mr. Schnadig”).

WHEREAS, Mr. Schnadig has been employed by the Company since August 1999, and
has served as the Company’s Senior Vice President of Worldwide Sales since
February 2006;

WHEREAS, the Company and Mr. Schnadig mutually desire to terminate
Mr. Schnadig’s employment with the Company and Mr. Schnadig has indicated to the
Company his desire to explore various professional opportunities, which have
been or may be presented to him; and

WHEREAS, the Company desires to secure his continued service for a minimum
designated period of time to allow for the timely completion of his current
assignments and to allow for an appropriate transition of his duties.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1. Contractual Status. The parties agree that Mr. Schnadig will remain employed
as the Company’s Senior Vice President of Worldwide Sales from the date of this
Transition Agreement until his resignation as Senior Vice President of Worldwide
Sales on April 30, 2009 (the “Termination Date”). The parties further agree that
Mr. Schnadig will continue to perform those duties and responsibilities
customary and consistent with his position as Senior Vice President of Worldwide
Sales until the Termination Date. Up to and including the Termination Date,
Mr. Schnadig will continue to receive the same base salary, and fringe benefits
to which he was entitled immediately prior to the execution date of this
Transition Agreement. On the Termination Date, Mr. Schnadig will be paid all
wages earned but unpaid and all accrued but unused vacation time up to and
through the Termination Date.

2. Consideration.

(a) Release. Upon the cessation of Mr. Schnadig’s employment pursuant to
Section 1 above, Mr. Schnadig shall execute the Release of Claims attached
hereto as Exhibit A and, conditioned on the execution and nonrevocation by
Mr. Schnadig of the Release of Claims, Mr. Schnadig or, in the event of
Mr. Schnadig’s death, his estate, shall be entitled to the compensation and
benefits set forth in subparagraphs 2(b)-(h) below.

(b) Continued Salary. In consideration for the promises made herein, the Company
shall provide Mr. Schnadig bi-weekly payments, commencing on the next regularly
scheduled pay cycle following the date the Release of Claims referenced in
paragraph 2 above becomes binding upon him, in the amount of $8,538.46, less
applicable taxes and withholdings, for a period of twelve (12) months. The total
gross amount of these payments is $220,000.

(c) Bonus Payment. In consideration for the promises made herein, Mr. Schnadig
will be eligible to receive incentive compensation for the fiscal year ending
September 30, 2009 in accordance with Mr. Schnadig’s previously executed fiscal
year 2009 Incentive Compensation Plan. Any incentive compensation paid to
Mr. Schnadig will be made in accordance with the Company’s normal bonus payment
practices, but in any event all incentive payments will be made prior to
December 31, 2009.

(d) Executive Support Services. The Company will pay up to an aggregate amount
of $5,000 for any third-party executive services fees (including fees for
professional development or educational courses) incurred by Mr. Schnadig,
provided that such services take place prior to April 30, 2010. Mr. Schnadig
shall instruct any such third party to invoice the Company directly for such
fees.

(e) Computer. The Company will allow Mr. Schnadig to keep the laptop computer
(and related peripherals) and BlackBerry device previously provided by the
Company. However, this transfer of ownership is contingent upon Mr. Schnadig’s
cooperation in allowing the Company to remove all Company programs, applications
and information from the computer and BlackBerry device prior to his termination
of employment. The Company transfers ownership of the computer (and related
peripherals) and BlackBerry device in “as is” condition and makes no promises
nor provides any warranties regarding the condition of the computer or
BlackBerry device. Mr. Schnadig will be responsible for obtaining cellular phone
and/or data service for the BlackBerry device after the Termination Date.

(f) Amended Equity Grants. The Company agrees to amend Mr. Schnadig’s
outstanding equity awards to provide for continued vesting beyond the
Termination Date in a pro rata amount up to and including September 30, 2009
(the “Vesting Date”) as follows:



  (i)   The award of 20,000 restricted stock units (“RSUs”) granted on
February 14, 2006 shall vest as to 20.83%, or 4,166 shares, on the Vesting Date;



  (ii)   The award of 20,000 RSUs granted on March 6, 2007 shall vest as to
20.83%, or 4,166 shares, on the Vesting Date;



  (iii)   The award of 12,500 RSUs granted on March 7, 2008 shall vest as to
20.83%, or 2,604 shares, on the Vesting Date;



  (iv)   The award of 30,000 RSUs granted on December 11, 2008 shall vest as to
20.83%, or 6,249 shares, on the Vesting Date;



  (v)   The award of 12,500 non-qualified stock options (“Stock Options”)
granted on March 7, 2008 shall vest as to 20.83%, or 2,604 shares, on the
Vesting Date;



  (vi)   The award of 10,500 Stock Options granted on December 11, 2008 shall
vest as to 20.83%, or 2,187 shares, on the Vesting Date;



  (vii)   The award of 26,666 Stock Options granted on February 26, 2009 shall
vest as to 29.16%, or 7,776 shares, on the Vesting Date;



  (viii)   The award of 53,333 Stock Options granted on February 26, 2009 shall
vest as to 19.44%, or 10,367 shares, on the Vesting Date; and



  (ix)   In addition, the period in which Mr. Schnadig may exercise any vested
non-qualified stock options shall be extended to be the period ending twelve
(12) months after the Termination Date.

Except as set forth above, all terms and conditions of any outstanding equity
award to Mr. Schnadig shall remain unchanged and be governed by the 2005 Stock
Incentive Plan, as amended (the “Plan”), and any other equity grant agreement
with the Company (“Equity Agreements”), and all vesting in Company equity (e.g.
restricted stock units or options) will cease on the Vesting Date. In addition,
any amounts contributed by Mr. Schnadig under the Company’s Employee Stock
Purchase Plan for the current offering period shall be refunded to Mr. Schnadig
and included in the payment made to Mr. Schnadig on the Termination Date.

(g) Health and Dental Insurance. The Termination Date will serve as the
“qualifying event” under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). If Mr. Schnadig timely elects to continue medical and/or dental
insurance coverage after the Termination Date in accordance with the provisions
of COBRA, the Company will pay the Company portion of his monthly premium
payments for the same period he is receiving payments under paragraph 2
(b) above (the “Payment Period”) or until he obtains comparable coverage from
other employment and completes any applicable insurance waiver or waiting
period, whichever occurs first. Mr. Schnadig still will be responsible for the
employee portion of the premium during the Payment Period and such amounts will
be deducted from the salary continuation payments.

(h) Leased Automobile. Effective upon the Termination Date, the Company will
assign to Mr. Schnadig the automobile lease related to Mr. Schnadig’s current
automobile and will pay Mr. Schnadig an additional amount equal to the aggregate
lease payments for the remainder of the lease term, which expires on August 22,
2009 (such amount referred to as the “Lease Amount”). If the Company is not
permitted to assign the automobile lease, then Mr. Schnadig will return the
automobile to the Company and the Company will pay Mr. Schnadig the Lease
Amount.

(i) Taxes. All amounts set forth in this Section 2 are subject to any applicable
federal, state and local deductions, withholdings, payroll and other taxes.

(j) Termination of Benefits. With the exception of the benefits set forth in
this Section 2, all other benefits under any Company provided benefit plan,
program, contract or practice will end upon the Termination Date, except as
provided by law.

(k) Cessation of Payments: The Company may terminate Mr. Schnadig’s employment
prior to the Termination Date and cease making all further payments and benefits
set forth in this section in the event that Mr. Schnadig is in violation of his
material obligations under this Agreement, including, without limitation, the
obligations set forth in Sections 1, 3, 4 and 6. The cessation of payments under
this Agreement is in addition to, and not in limitation of, all other equitable
and legal remedies available to the Company, including, without limitation,
injunctive relief and specific performance.

(l) Section 409A. The benefits received under this Transition Agreement are not
considered “nonqualified deferred compensation” within the meaning of Internal
Revenue Code Section 409A (“Section 409A”). Accordingly, no reporting under
Section 409A is required. However, if the Company determines in the future that
a Section 409A reporting is required for the consideration paid to Mr. Schnadig
herein, it will notify Mr. Schnadig, in writing, in advance of said reporting.

3. Non-Disclosure, Non-Competition and Non-Solicitation Obligations.
Mr. Schnadig acknowledges and reaffirms all of his post-employment obligations,
consistent with applicable law, including, without limitation, the obligation to
keep confidential and not to disclose any and all non-public information
concerning the Company that he acquired during the course of his employment with
the Company, such as any non-public information concerning the Company’s
business affairs, business prospects and financial condition, as is stated more
fully in the Non-Competition, Nondisclosure and Developments Agreement, he
executed on November 22, 1999 (the “Non-Compete Agreement”), which remains in
full force and effect.

4. Return of Company Property. Mr. Schnadig confirms that, as of April 30, 2009,
he will return to the Company all keys, files, records (and copies thereof),
equipment (including, but not limited to, software and printers, wireless
handheld devices, cellular phones, pagers, but not his computer or BlackBerry
device as set forth in paragraph 2 (f)), Company identification, and any other
Company-owned property in his possession or control, and that he will leave
intact all electronic Company documents, including, but not limited to, those
which he developed or helped develop during his employment. Mr. Schnadig agrees
that in the event that he discovers any other Company or proprietary materials
in his possession after the Termination Date, he will immediately return such
materials to the Company. Mr. Schnadig further agrees to cooperate with the
Company in cancelling all accounts for his benefit, if any, in the Company’s
name, including, but not limited to, credit cards, telephone charge cards,
cellular phone and/or pager accounts and computer accounts.

5. Mr. Schnadig’s Release of Claims. In consideration of the benefits provided
for in this Transition Agreement, which Mr. Schnadig acknowledges he would not
otherwise be entitled to receive, Mr. Schnadig hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, corporate affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
he ever had or now has against the Released Parties up to and including the date
of this Agreement, including, but not limited to, any claims arising out of his
employment with and/or separation from the Company, including, but not limited
to, all employment discrimination claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. Section 2000 et seq., the Age Discrimination in Employment
Act, 29 U.S.C. Section 621 et seq., the Americans With Disabilities Act of 1990,
42 U.S.C. Section 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.
Section 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. Section 2101 et seq., and the Rehabilitation Act of 1973, 29
U.S.C. Section 701 et seq., all as amended; all claims arising out of the Fair
Credit Reporting Act, 15 U.S.C. Section 1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1001 et seq., the
Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, Section 1 et seq.,
the Massachusetts Civil Rights Act, M.G.L. c. 12, Sections 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, Section 102 and M.G.L. c. 214,
Section 1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149, Section 1
et seq., the Massachusetts Privacy Act, M.G.L. c. 214, Section 1B, and the
Massachusetts Maternity Leave Act         , M.G.L. c. 149, Section 105(d), all
as amended; all common law claims including, but not limited to, actions in
tort, defamation and breach of contract; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options; and any claim or damage arising out of his
employment with or separation from the Company (including any claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Transition Agreement prevents him from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that he acknowledges that he will not be able to
recover any monetary damages, awards or benefits in connection with any such
claim, charge or proceeding). Notwithstanding the foregoing, Mr. Schnadig is not
releasing claims for vested benefits, claims and/or rights to any defense and
indemnification from the Company as set forth in the Indemnification Agreement
previously executed by Mr. Schnadig, any directors and officers liability
insurance policy, or any indemnification required by law. Nothing herein shall
waive any rights Mr. Schnadig might have for breach of this Transition
Agreement.

6. Performance Reference, Non-Disparagement. Mr. Yuchun Lee, CEO, agrees to
provide Mr. Schnadig with a positive oral reference regarding his employment at
the Company. The Company agrees that Mr. Lee will not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding Mr. Schnadig. Mr. Schnadig understands and
agrees that he shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition.



7.   Waiver of Rights and Claims Under the Age Discrimination in Employment Act
of 1967.

Since Mr. Schnadig is 40 years of age or older, he is being informed that he has
or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and he agrees that:

(a) in consideration for the amounts described in Section 2 of this Agreement,
which Mr. Schnadig is not otherwise entitled to receive, he specifically and
voluntarily waives such rights and/or claims under the ADEA he might have
against the Released Parties to the extent such rights and/or claims arose prior
to the date this Agreement was executed;

(b) Mr. Schnadig understands that rights or claims under the ADEA which may
arise after the date this Agreement is executed are not waived by him;

(c) Mr. Schnadig is advised that he has at least twenty-one (21) days within
which to consider the terms of this Agreement and to consult with or seek advice
from an attorney of his choice or any other person of his choosing prior to
executing this Agreement;

(d) Mr. Schnadig has carefully read and fully understands all of the provisions
of this Agreement, and he knowingly and voluntarily agrees to all of the terms
set forth in this Agreement; and

(e) in entering into this Agreement Mr. Schnadig is not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

8. Acknowledgement.

(a) Mr. Schnadig acknowledges that he has been given at least twenty-one
(21) days to consider this Transition Agreement and the Release of Claims at
Attachment A, and that the Company advises him to consult with an attorney of
his own choosing prior to signing this Transition Agreement and Attachment A.
Mr. Schnadig is advised that he may revoke this Agreement for a period of seven
(7) days after he signs it, and that this Agreement shall not be effective or
enforceable until the expiration of such seven (7) day revocation period. Any
such revocation will not be effective unless it is received in writing by the
Company’s General Counsel no later than the close of business on the seventh day
after the Transition Agreement was signed by Mr. Schnadig.

(b) MR. SCHNADIG IS ADVISED AND HE UNDERSTANDS AND AGREES THAT BY ENTERING INTO
THIS AGREEMENT AND SIGNING IT AND THE RELEASES OF CLAIMS HE IS WAIVING ANY AND
ALL RIGHTS OR CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS
RECEIVED CONSIDERATION BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.

9. Amendment. This Transition Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Transition Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

10. No Waiver. No delay or omission by either party in exercising any right
under this Transition Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by a party on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

11. Validity. Should any provision of this Transition Agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal and/or invalid part, term or provision shall be deemed
not to be a part of this Transition Agreement.

12. Voluntary Assent. Mr. Schnadig affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Transition Agreement, and that he fully understand the
meaning and intent of this Agreement. Mr. Schnadig states and represents that he
has had an opportunity to fully discuss and review the terms of this Transition
Agreement and Attachment A with an attorney. Mr. Schnadig further states and
represents that he has carefully read this Transition Agreement, including
Attachment A hereto, understands the contents therein, freely and voluntarily
assent to all of the terms and conditions hereof, and signs his name of his own
free act.

13. Applicable Law. This Transition Agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Transition Agreement or the subject matter hereof.

14. Miscellaneous. The Company will reimburse Mr. Schnadig for any business
expenses incurred on or before the Termination Date for which he has submitted
proper documentation according to its usual practice, provided such expenses are
submitted within 60 days after the Termination Date. The Company will continue
to permit Mr. Schnadig to access his personal email and telephone messages at
the Company for a period of 90 days following the Termination Date.

15. Entire Agreement. This Transition Agreement, together with Attachment A,
contains and constitutes the entire understanding and agreement between the
parties hereto and cancels and/or supersedes all previous oral and written
negotiations, agreements, commitments and writings in connection therewith.
Nothing in this paragraph, however, shall modify, cancel or supersede Mr.
Schnadig’s obligations set forth in paragraph 3 above.

     
UNICA CORPORATION
By: /s/ Kevin Shone
 
/s/ Eric Schnadig
 
   
Name: Kevin Shone
Title: Senior Vice President and Chief
Financial Officer
Date: 4/8/09
  Eric Schnadig


Date: 4/8/09

1

ATTACHMENT A:
RELEASE OF CLAIMS

This Release of Claims forms a part of that certain Transition Agreement (the
“Transition Agreement”) dated as of the 8th day of April, 2009 by and among Eric
Schnadig (“Mr. Schnadig”), and Unica Corporation (collectively, the “Company”).

1. Mr. Schnadig’s Release of Claims. In consideration of the payment of the sums
and benefits set forth in paragraph 2 of the Transition Agreement, which
Mr. Schnadig acknowledges he would not otherwise be entitled to receive, he
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which he ever had or now has against the Released Parties
up to and including the date of this Release, including, but not limited to, any
claims arising out of his employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq., the Family and
Medical Leave Act, 29 U.S.C. Section 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. Section 2101 et seq., and the
Rehabilitation Act of 1973, 29 U.S.C. Section 701 et seq., all as amended; all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. Section 1681 et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
Section 1001 et seq., the Massachusetts Fair Employment Practices Act., M.G.L.
c. 151B, Section 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12,
Sections 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93,
Section 102 and M.G.L. c. 214, Section 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, Section 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, Section 1B, and the Massachusetts Maternity Leave Act , M.G.L. c.
149, Section 105(d), all as amended; all common law claims including, but not
limited to, actions in tort, defamation and breach of contract; all claims to
any non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options; and any claim
or damage arising out of his employment with or separation from the Company
(including any claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above;
provided, however, that nothing in this Release of Claims prevents him from
filing, cooperating with, or participating in any proceeding before the EEOC or
a state Fair Employment Practices Agency (except that he acknowledges that he
will not be able to recover any monetary damages, awards or benefits in
connection with any such claim, charge or proceeding). Notwithstanding the
foregoing, Mr. Schnadig is not releasing claims for vested benefits, claims
and/or rights to any defense and indemnification from the Company as set forth
in the Indemnification Agreement previously executed by Mr. Schnadig, any
Directors & Officers liability insurance policy, or any indemnification required
by law. Nothing herein shall waive any rights Mr. Schnadig might have for breach
of this Transition Agreement.

2. Acknowledgement.

(a) Mr. Schnadig hereby acknowledges that he has been given at least twenty-one
(21) days to consider the Transition Agreement, as well as this Attachment A,
and that the Company has advised him to consult with any attorney of his own
choosing prior to signing the Transition Agreement and this Attachment A.
Mr. Schnadig is advised that he may revoke his acceptance of this Attachment A
during the period of seven (7) days after the execution of it. Mr. Schnadig is
further advised that this Attachment A shall not become effective or
enforceable, and no payments will be made or benefits provided pursuant to
Paragraph 2 of the Transition Agreement, until this seven (7) day period has
expired without being invoked. Any such revocation will not be effective unless
it is received in writing by no later than the close of business on the seventh
day after Attachment A was signed by Mr. Schnadig.

(b) MR. SCHNADIG IS ADVISED AND HE UNDERSTANDS AND AGREES THAT BY ENTERING INTO
THIS AGREEMENT AND SIGNING IT AND THE RELEASE OF CLAIMS HE IS WAIVING ANY AND
ALL RIGHTS OR CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS
RECEIVED CONSIDERATION BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.

3. Applicable Law. This Release of Claims shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. Mr. Schnadig hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Release of Claims or the subject matter hereof.

Eric Schnadig

Date:

2